         Case 1:11-cv-00564-MBH Document 135 Filed 06/26/20 Page 1 of 3




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                                       )
MICHAEL ETCHEGOINBERRY, et al.,                        ) No. 11-564 L
                                                       )
                        Plaintiffs,                    ) Senior Judge Marian Blank Horn
                                                       )
        v.                                             ) Electronically filed on June 26, 2020
                                                       )
THE UNITED STATES OF AMERICA,                          )
                                                       )
                        Defendant.                     )
                                                       )

             JOINT STATUS REPORT AND REQUEST FOR STATUS CONFERENCE

        Plaintiffs and Defendant United States of America (the “Parties”) respectfully submit this

Joint Status Report pursuant to this Court’s March 30, 2020, order. ECF No. 134. For the

reasons stated in this Joint Status Report, Plaintiffs request that the Court lift the stay of these

proceedings. The United States, on the other hand, submits that a stay remains prudent. The

Parties ask that the Court order each side to file a short brief on its proposed next steps in this

case, and that the Court then schedule a status conference to establish how to proceed.

        On March 30, 2020, this Court issued a further stay of this case until June 26, 2020. ECF

No. 134. That stay tracked approximately the first half of the duration of a stay requested (and

ultimately granted) in Westlands Water Dist. v. United States, Case No. 2013-5069 (Fed. Cir.)

(“Westlands”). See March 30, 2020, Order, Westlands (ECF No. 78) (staying appeal until

September 15, 2020).

        As previously reported, the United States and Westlands Water District (“Westlands”)

reached a settlement regarding the management of drainage within Westlands’ service area

(“Settlement Agreement”). If implemented, this Settlement Agreement would provide a means

for resolving all pending claims in the instant case and in Westlands, and would affect the
         Case 1:11-cv-00564-MBH Document 135 Filed 06/26/20 Page 2 of 3




provision of drainage service under orders issued by the U.S. District Court for the Eastern

District of California in Firebaugh Canal Water Dist., et al. v. United States, et al., No. 88-cv-

634-LJO (E.D. Cal.).

        Because Congress has not passed the enabling legislation called for in the Settlement

Agreement, the Parties and Westlands have been exploring ways by which they can attain the

benefits of the Settlement Agreement, including the settlement of the above-captioned case.

        Plaintiffs’ position is that the Parties have been engaged in settlement efforts since 2013,

with no success yet, and so after seven years the time has come to lift the stay of these

proceedings so that litigation may resume. Settlement talks can and should continue, but

litigation should no longer wait on the outcome.

        For its part, the United States submits that a stay awaiting Congress’ evaluation of the

Settlement Agreement is the most prudent path forward. In the briefing the Parties propose in

this joint status report, the United States will offer its proposed path forward for litigation should

the Court agree with Plaintiffs to lift the stay.

        The Parties jointly propose that the Court order each side to file a short brief setting forth

its proposed next steps in this lawsuit, and that the Court then schedule a status conference to

establish how to proceed.
       Case 1:11-cv-00564-MBH Document 135 Filed 06/26/20 Page 3 of 3




Dated: June 26, 2020                        Respectfully submitted,


BEVERIDGE & DIAMOND, P.C.                   PRERAK G. SHAH
                                            Deputy Assistant Attorney General
                                            Environmental & Natural Resources Division

/s/ Eric L. Klein                           By /s/ Frank J. Singer
Eric L. Klein                               FRANK J. SINGER
Gus B. Bauman                               WILLIAM D. SHAPIRO
1350 I Street, N.W., Suite 700              United States Department of Justice
Washington, DC 20005                        Environment & Natural Resources Division
Tel: (202) 789-6000 / Fax: (202) 789-6190   Natural Resources Section
Email: eklein@bdlaw.com                     Post Office Box 7611
        gbauman@bdlaw.com                   Washington, D.C. 20044-7611
                                            Telephone: (202) 616-9409
                                            Fax: (202) 305-0506
                                            E-mail: frank.singer@usdoj.gov
KERSHAW, COOK & TALLEY PC

William A. Kershaw
Lyle W. Cook
401 Watt Avenue
Sacramento, CA 95864
Tel: (916) 779-7000 / Fax: (916) 721-2501
Email: bill@kctlegal.com
        lyle@kctlegal.com

Counsel for Plaintiffs                      Attorneys for the United States
